Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Status of Claims
This action is in reply to the Request for Continued Examination filed 21 September 2022. Claim 6 was amended. Claims 1-16 and 78 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-16 and 78 are rejected under 35 USC § 101
Claim 1-16 and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receives measurement data; and 
determines identity information indicative of an identity of the subject by receiving authentication information from the user…; 
generate collected subject data indicative of at least one of: 
the measurement data; and, 
measured body parameter values of the subject, the measured body parameters being at least partially derived from impedance measurements performed on the subject; and,
at least one body status indicator at least partially derived from the measured body parameter values.
Therefore, the claim as a whole is directed to “collecting and managing patient data,” which is an abstract idea because it is a method of organizing human activity. “collecting and managing patient data” is considered to be a mental process because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), that of the relationship and activity between healthcare providers and patients. 

This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a measuring device comprising:
a plurality of electrodes provided in electrical contact with the subject in use; 
at least one signal generator coupled to a first subset of the plurality of electrodes, the at least one signal generator being adapted to generate a drive signal which is applied to the subject via the first subset of the plurality of electrodes; 
at least one sensor coupled to a second subset of the plurality of electrodes, the at least one sensor being adapted to measure at least one response signal in the subject via the second subset of the plurality of electrodes; and, 
a measuring device processor that: 
controls the at least one signal generator; 
receives an indication of a measured at least one response signal from the at least one sensor; and, 
generates measurement data at least partially indicative of impedance measurements performed on a subject;
a client device in communication with the at least one measurement device that:
receive authentication information from the user via the client device.
one or more first processing devices that: 
receive the collected subject data and an indication of the identity information; 
store the collected subject data in one or more first subject databases, the stored subject data being used in calculating one or more body status indicators indicative of a body status of the subject;
de-identify the collected subject data by: removing data that could be used to identify the subject;
retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects; and, 
associating the identifier with the collected subject data; and, 
provide de-identified subject data to one or more second processing devices; and,
the one or more second processing devices that: 
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices; and, 
store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed,
wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases.
The various devices recited as additional elements individually or in combination do not integrate the exception into a practical application. The first additional element, the measuring device with its functions, does no more generally link the use of the judicial exception to a particular technological environment or field of use, that of bioimpedance measurement (see MPEP 2106.05(h)). The additional elements of the client device and the first and second one or more processing devices amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, the first and second one or more processing devices also include additional elements in the form of gathering the data and manipulating it. Mere data gathering and storing and retrieving information in memory is considered insignificant extra-solution activity (see MPEP 2106.05(g)). Finally, the additional element of de-identifying the patient data does no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
All of these types of additional elements are insufficient to integrate the exception into a practical application (see the cited MPEP sections listed above). Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements fall into categories recognized to be insufficient. The first additional element, the measuring device with its functions, does no more generally link the use of the judicial exception to a particular technological environment or field of use, that of bioimpedance measurement (see MPEP 2106.05(h)). The additional element of the various devices amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of de-identifying the patient data does no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the steps performed by the one or more first (and second) processors individually and in combination recite well-understood, routine, and conventional activity. This activity is similar to the activity listed as examples of well-understood, routine and conventional activity list in the MPEP (See MPEP 2106.05(d)(II)). Specifically, the examples of “receiving or transmitting data over a network” and “storing and retrieving information in memory” listed in that section. Accordingly, claim 1 is ineligible.
Dependent claims 3-5, 11, and 13 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2, 6-7, 9-10, 14-15, and 78 further recite the additional element(s) that amount to insignificant extra-solution activity (see MPEP 2106.05(g)). Additionally, these additional element(s) individually and in combination recite well-understood, routine, and conventional activity. This activity is similar to the activity listed as examples of well-understood, routine and conventional activity list in the MPEP (See MPEP 2106.05(d)(II)). Specifically, the examples of “receiving or transmitting data over a network” and “storing and retrieving information in memory” listed in that section. Accordingly, claim(s) 2, 6-7, 9-10, 14-15 and 78 are ineligible.
Dependent claims 8 and 12 further recite the additional element(s) that amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Therefore, these additional element(s) do not integrate the exception into a practical application, nor do they make the claims amount to significantly more than the judicial exception.  Accordingly, claim(s) 8 and 12 are ineligible.
Claim 16 is parallel in nature to claim 1. Accordingly claim 16 is rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Kotz (U.S. 2014/0300490) in view of Sezan (U.S. 2015/0317855), and further in view of Settimi (U.S. 2007/0294112).
Regarding claim 1, Kotz discloses a system for managing subject data relating to a body status of a plurality of subjects, the system including:
a measuring device comprising
a plurality of electrodes provided in electrical contact with the subject in use (See Kotz [0100] the system includes a bioimpedance sensor includes electrodes attached to the skin of the wearer.); 
at least one signal generator coupled to a first subset of the plurality of electrodes, the at least one signal generator being adapted to generate a drive signal which is applied to the subject via the first subset of the plurality of electrodes (See Kotz [0100] the sensor includes a way to apply “a small sinusoidal alternating current between a first or stimulus pair of electrodes attached to the skin.”); 
at least one sensor coupled to a second subset of the plurality of electrodes, the at least one sensor being adapted to measure at least one response signal in the subject via the second subset of the plurality of electrodes (See Kotz [0100] The sensor also includes “a second or sensing pair of electrodes located between, near, or distance from the stimulus pair of electrodes may be used to sense voltage differences due to the electric field in the tissue.”); and, 
a measuring device processor (See Kotz [0029] the Amulet (i.e. “measuring device”) includes a processor.) that: 
controls the at least one signal generator (See Kotz [0029] this processor is understood to control the functions of the amulet. These functions include the measuring actions performed by the bioimpedance sensor that generates the signal (see Kotz [0100]).); 
receives an indication of a measured at least one response signal from the at least one sensor (See Kotz [0100] processor can use the voltage differences measured by the sensor to calculate the impedance of the underlying tissue. To perform these calculations, the processor must first “receive” the signal from the sensor.); and, 
generates measurement data at least partially indicative of impedance measurements performed on a subject (See Kotz [0100] processor can use the voltage differences measured by the sensor to calculate the impedance of the underlying tissue.);
a client device in communication with the at least one measurement device (See Kotz [0029] measurement device (amulet) can communicate with client device (cell phone).) that: 
receives measurement data (See Kotz Fig. 2 and [0034], the amulet communicates the measurement data to the cell phone.); and 
determines identity information indicative of an identity of the subject… (See Kotz [0081]-[0083], the amulet measuring device can determine the identity of the user.) 
generates collected subject data indicative of at least one of: 
the measurement data (See Kotz [0040] the data can be collected and transferred together.); and, 
measured body parameter values of the subject, the measured body parameters being at least partially derived from impedance measurements performed on the subject (See Kotz [0100]-[0105] the system can measure a body parameter associated with impedance.); and, 
at least one body status indicator at least partially derived from the measured body parameter values (See Kotz [0106] a feature vector can be formed using the impedance parameter measurement.); and, 
one or more first processing devices (See Kotz [0029] the system can relay data from the mobile device to a server. This server is considered to be a first processing device.) that: 
receive the collected subject data and an indication of the identity information (See Kotz [0079] system server receives an indication of the identity of the person to determine if the data should continue to be collect. This means that the subject data is shared as well as the identity information. Further, in [0126] the system’s associated app records data from the devices, which is forwarded to the cell phone as well as a server); 
Kotz does not disclose:
a client device in communication with the at least one measurement device that:
determines identity information indicative of an identity of the subject by receiving authentication information from the user via an input of the client device;
one or more processing devices that:
de-identify the collected subject data by: removing data that could be used to identify the subject;
retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects; and,
associating the identifier with the collected subject data; and, 
provide de-identified subject data to one or more second processing devices; and,
the one or more second processing devices that:
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices; and, 
store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed, wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases.
Sezan teaches:
a client device in communication with the at least one measurement device that:
determines identity information indicative of an identity of the subject by receiving authentication information from the user via an input of the client device (See Sezan Abstract; the wearable device can be paired with a second device, such as a smart phone (i.e. the “client device”) that includes a fingerprint sensor used to identify the user.);
The system of Sezan is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to healthcare devices used to access health related information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to use a smartphones built in “authentication sensor” to identify the user (See Sezan Abstract).
Settimi teaches a system including a processing device that:
de-identify the collected subject data by: removing data that could be used to identify the subject (See Settimi [0032] the patient information is deidentified before being sent to the database for storage.);
retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects (See Settimi [0034] each patient has a unique identifier that is also anonymous. This identifier is necessarily stored in an index. See also [0038] each patient is assigned an EPID. For the information to be associated with a patient, and therefore assigned an EPID, it must be done using identity information.); and,
associating the identifier with the collected subject data (See Settimi [0034] and [0038] the deidentified data is associated with the unique identifier. [0040] The de-identified patient data includes an EPID that may be useful in creating longitudinal reports that analyze more than one record for a particular patient.); and, 
provide de-identified subject data to one or more second processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device.); and,
the one or more second processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device. In other words, the anonymous database of Settimi can be considered a second processing device, separate from the server of Kotz.) that:
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device.); and, 
store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed (See Settimi [0032]-[0034] the data is sent to a data warehouse device. The database with its data can be used in cohort analyses), wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases (See Settimi [0032]-[0034] the data stored in the data warehouse is de-identified.).
The system of Settimi is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to collecting and storing health information for subjects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to make the data available anonymously for cohort research (See Settimi [0033]).

Regarding claim 2, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices: a) determine a body status indicator to be displayed; b) retrieve at least some of the stored subject data for the subject in accordance with the determined body status indicator; and, c) at least one of: i) generate the body status indicator and provides the body status indicator to the client device; and, ii) provide retrieved subject data to the client device, the client device being responsive to the retrieved subject data to generate the body status indicator (See Kotz [0052] the system can detect problems with a patients physiological parameter (e.g. cardiac activity) and determine that an alarm needs to be transmitted to the server and emergency personnel).

Regarding claim 3, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the identity information includes authentication information supplied by the subject and wherein the one or more first processing devices authenticate the subject to determine the identity of the subject (See Kotz [0081] instead of presuming the device is worn by the correct subject, the system can require authentication information to identify the user of the device).

Regarding claim 4, Kotz in view of Sezan and Settimi discloses the system according to claim 3, as discussed above. Kotz further discloses a system, wherein:
the client device authenticates the subject using authentication information supplied by the subject and provides the identity information in the form of an indication of the identity of the subject in response to authentication of the subject (See Kotz [0081] instead of presuming the device is worn by the correct subject, the system can require authentication information to identify the user of the device).

Regarding claim 5, Kotz in view of Sezan and Settimi discloses the system according to claim 3, as discussed above. Kotz further discloses a system, wherein:
the authentication information includes biometric data received via a biometric data reader on the client device (See Kotz [0081] the authentication information can include a fingerprint detected with a fingerprint sensor).

Regarding claim 6, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein the client device:
a) transfers identity information to the one or more first processing devices (See Kotz [0079] system server receives an indication of the identity of the person to determine if the data should continue to be collected. This means that the subject data is shared as well as the identity information. Further, in [0126] the system’s associated app records data from the devices, which is forwarded to the cell phone as well as a server); 
Kotz does not 
b) receives the respective identifier from the one or more first processing devices; and, 
c) transfers the collected subject data together with the respective identifier to the one or more first processing devices.
Settimi teaches a system including a processing device that:
b) receives the respective identifier from the one or more first processing devices (See Settimi [0034] each patient has a unique identifier that is also anonymous. This identifier is necessarily stored in an index. See also [0038] each patient is assigned an EPID. For the information to be associated with a patient, and therefore assigned an EPID, it must be done using identity information.); and,
c) transfers the collected subject data together with the respective identifier to the one or more first processing devices (See Settimi [0034] the system requires a unique identifier to be associated with each patient record that is transmitted to the data warehouse.).
The system of Settimi is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to collecting and storing health information for subjects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to make the data available anonymously for cohort research (See Settimi [0033]).

Regarding claim 7, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the client device executes a client device software application that enables encrypted communication with a server application executed by the one or more first processing devices (See Kotz [0061] communications between the client device and the server are encrypted using methods conventional for internet communication).

Regarding claim 8, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices analyze the subject data by performing machine learning using at least subject data for each of a plurality of subjects in order to derive models that can be used in determining body status indicators from measurement data (See Kotz [0074]-[0075] the patient and sensor data is used to train a classifier to derive models for use in the system).

Regarding claim 9, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein the system further includes:
one or more third processing devices, and wherein the third processing devices: a) retrieve at least some of the stored subject data and respective subject identifiers from the one or more second processing devices for each of a number of subjects; b) use the respective subject identifiers to retrieve healthcare data for each of a number of subjects from the one or more first processing devices; and, c) analyze the retrieved subject data and healthcare data to derive one or more models for use in determining body status indicators from measurement data (See Kotz [0074] the subject data that is collected can be used to train classifiers and form models; [0104] the system can use data obtained during an enrollment routine to create a model for the new wearer of the device).

Regarding claim 10, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more first processing devices retrieve healthcare data at least one of: a) by interfacing with an electronic healthcare record system to retrieve healthcare data relating to a respective subject; and, b) from the one or more first subject databases (See Kotz [0109] the system can retrieve healthcare data from the patient record database (subject database)).

Regarding claim 11, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein the subject data further includes:
a) an indication of at least one physical characteristic; b) an indication of at least one symptom; and, c) the at least one body status indicator (See Kotz [0052] system can include subject data collected by cardiac monitors. This includes a physical characteristic (cardiac activity), a symptom (if there is a need for an alarm, there would be a cardiac symptom present), and a body status indicator (an alarm can indicate a body status)).

Regarding claim 12, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the client device presents a user interface to:
a) collect at least one of: i) authentication information; ii) an indication of at least one physical characteristic; and, iii) an indication of at least one symptom; and, (See Kotz [0036] the device can receive passwords for identification and authentication)
b) display at least one of: i) the at least one body status indicator; and, ii) at least one measured body parameter values (See Kotz [0126] the cell phone (client device) can display data in original, aggregated, or summarized form).

Regarding claim 13, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices generate unique identifiers for each of the plurality of subjects (See Kotz [0139] the device can recognize which one, of several authorized wearers, is wearing the device. Therefore, the system must have unique identifiers for each of the authorized wearers).

Regarding claim 14, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more first processing devices periodically upload subject data to the one or more second processing devices for storage in the one or more second databases (See Kotz [0034] the collected subject data is periodically uploaded from the measuring device to the cell phone and then to the server for storage).

Regarding claim 15, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the stored subject data is encrypted within the one or more subject databases and wherein the one or more processing devices includes an encryption module that: a) encrypts subject data stored in the one or more subject databases; and, b) decrypts retrieved subject data extracted from the one or more subject databases (See Kotz [0061] the communication between the device and the servers is encrypted; [0110] the system can decrypt the information that is removed from the servers and prescription records).

Regarding claim 16, Kotz in view of Sezan and Settimi discloses the system of claim 1 as discussed above. Independent claim 16 is parallel in nature to claim 1. Therefore, claim 16 is also rejected using the same analysis laid out for claim 1 above.

Regarding claim 78, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
a) the one or more first processing devices are at least one of: i) provided at a clinician or other healthcare provider; and, ii) form part of the clinician or healthcare provider's internal computer systems; and (See Kotz [0054] physician has access to the collected subject data for use in monitoring the patient. This meets the broadest reasonable interpretation of “provided at a clinician”).
Kotz does not disclose:
b) the one or more second processing devices are provided remotely to the clinician, or other healthcare provider.
Settimi teaches a system including:
b) the one or more second processing devices are provided remotely to the clinician, or other healthcare provider (See Settimi [0025] many of the services can be delivered or performed remotely.)
The system of Settimi is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to collecting and storing health information for subjects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to make the data available anonymously for cohort research (See Settimi [0033]).

Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 21 September 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicants arguments all appear to be directed to the rejection of the claims as being directed to a mental process (See Applicant Remarks pages 17-20). However, the claims are currently rejected for being directed the judicial exception of a method of organizing activity. Therefore, the arguments are considered moot as not pertaining to the current rejection.

35 U.S.C. 103
Applicant's arguments filed 21 September 2022, with respect to the 35 U.S.C. 103 rejection of the claims, have been fully considered but they are not persuasive. First, Applicant argues that the Kotz reference and the Settimi references cannot be considered analogous art (see Applicant Remarks pages 10-12). This is not persuasive because both references deal with the collection of patient data and subsequent management of that patient data. It is a reasonable assumption that one having ordinary skill in the art at the time of filing would consider all art that deals with this broad subject, that of collecting and managing patient data.
Next, Applicant argues that the Settimi does not disclose that the identifier is selected based at least in part on the identity information (see Applicant Remarks pages 12-15). This is not persuasive because the Settimi reference does teach the use of identifiers that are based on the identity information. First, Settimi discusses in [0034] the use of unique identifiers, that ae anonymous, that are connected to the patient information that is upload. [0034] also states that the unique identifier, while anonymous, must also be usable to reidentify the patient information if the medical personnel want to retrieve that data later. Therefore, the unique identifier must be “based at least in part on the identity information” if it is going to be re-identified, under the broadest reasonable interpretation of being “based at least in part on the identity information.” The claims remain rejected based on this analysis.
Finally, Applicant argues that the rejection of claim 6 is improper for being too brief (See Applicant Remarks page 15-16). This was persuasive, as the rejection of this claim could have been clearer. Therefore, the rejection of claim 6 has been updated to more fully explain how Kotz and Settimi teach and disclose the elements present in that claim. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LeBoeuf (U.S. 2008/0146892) discloses and teaches a system for collecting and anonymizing patient health information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626               

/Jonathan Ng/Primary Examiner, Art Unit 3619